19-10412-jlg       Doc 3596        Filed 08/05/21 Entered 08/05/21 13:58:32                  Main Document
                                               Pg 1 of 19



UNITED STATES BANKRUPTCY COURT                                                NOT FOR PUBLICATION
SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------- x
 In re:                                                    :
                                                               Case No. 19-10412 (JLG)
                                                           :
                                                               Chapter 11
 Ditech Holding Corporation, et al.,                       :
                                                           :
                                                      1        (Jointly Administered)
                                            Debtors.       :
  -------------------------------------------------------- x

    MEMORANDUM DECISION AND ORDER SUSTAINING THE TWENTY-SECOND
     OMNIBUS OBJECTION (INSUFFICIENT DOCUMENTATION AND UNTIMELY
    UNSECURED CONSUMER CREDITOR CLAIMS) WITH RESPECT TO CLAIM OF
                          TERRENCE L. GRUNDY


APPEARANCES:

JENNER & BLOCK LLP
Attorneys for the Consumer Claims Representative
919 Third Avenue
New York, NY 10022
By:    Richard Levin, Esq.


Mr. Terrence L. Grundy
Appearing Pro Se
15507 S. Normandie
#403
Gardena, CA 90247




1
    The confirmation of the Debtors’ Third Amended Plan (as defined below) created the Wind Down Estates. The
Wind Down Estates, along with the last four digits of their federal tax identification number, as applicable, are
Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree
Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331);
Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101);
Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Wind Down
Estates’ principal offices are located at 2600 South Shore Blvd., Suite 300, League City, TX 77573.
19-10412-jlg       Doc 3596        Filed 08/05/21 Entered 08/05/21 13:58:32                    Main Document
                                               Pg 2 of 19



HON. JAMES L. GARRITY, JR.
U.S. BANKRUPTCY JUDGE

                                                 Introduction2

        Terrence L. Grundy (the “Claimant”) filed Proof of Claim 24300 against Ditech Financial

LLC f/k/a Green Tree Servicing LLC in these Chapter 11 Cases. The Claim recites that it is an

unsecured claim for damages in the sum of $10 million. In support of the Claim and in

substance, the Claimant contends that the Debtors reported incorrect information to a company

known as DataVerify and that the Debtors assessed improper fees to his account.

        In the Twenty-Second Omnibus Claims Objection (the “Objection”),3 the Consumer

Claims Representative seeks to disallow and expunge the Claim. The Claimant, appearing pro se

responded to the Objection (the “Response”).4 The Consumer Claims Representative submitted a

reply to the Response (the “Reply”).5 The Consumer Claims Representative contends that the

Claim fails to state a claim for relief against the Debtors. The Claimant disputes that position.

Pursuant to the Claims Procedures Order,6 the Court conducted a Sufficiency Hearing on the

Claim. The Claimant and Consumer Claims Representative appeared at the hearing and were

heard in support of their respective positions. The legal standard of review at a Sufficiency

Hearing is equivalent to the standard applied to a motion to dismiss for failure to state a claim


2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Twenty-Second Omnibus Claims Objection and the Third Amended Plan, as applicable. References hereinafter to
“ECF No. __” are to documents filed in the electronic docket in these jointly administered cases under Case No. 19-
10412 (the “Chapter 11 Cases”).
3
   See Consumer Claims Trustee’s Twenty-Second Omnibus Objection to Proofs of Claims (Insufficient
Documentation and Untimely Unsecured Consumer Creditor Claims) [ECF No. 2320].
4
    See Objection to Motion [ECF No. 2595].
5
    See Reply of Consumer Representative in Support of the Twenty-Second Omnibus Objection with Respect to
the Claim of Terrence Grundy [ECF No. 3538].
6
    See Order Approving (I) Claim Objection Procedures and (II) Claim Hearing Procedures [ECF No. 1632] (the
“Claims Procedures Order”).

                                                         2
19-10412-jlg      Doc 3596        Filed 08/05/21 Entered 08/05/21 13:58:32                   Main Document
                                              Pg 3 of 19



upon which relief may be granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure

(“Rule 12(b)(6)”).7 See Claims Procedures Order ¶ 3(iv)(a).

        As explained below, the Court disallows and expunges the Claim as time-barred since

Claimant filed it approximately four months after the Consumer Borrower Bar Date expired and

has not demonstrated excusable neglect in failing to timely file the Claim. Moreover, and in any

event, the Court finds that accepting all factual allegations asserted by the pro se Claimant in

support of the Claim as true, drawing all reasonable inferences in the Claimant’s favor, and

interpreting the Claim and the Response to raise the strongest arguments that they suggest, the

Claim fails to state a plausible claim against the Debtors. For those reasons, the Court sustains

the Objection and disallows and expunges the Claim.

                                                 Jurisdiction

        The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Referral of Cases to Bankruptcy Judges of the United States

District Court for the Southern District of New York, dated January 31, 2012 (Preska, C.J.). This

is a core proceeding pursuant to 28 U.S.C. § 157(b).

                                                Background

        On December 21, 2007, Claimant executed a note and deed of trust (the “Mortgage

Loan”) in favor of Bank of America, N.A. (“BoA”). Reply ¶ 1. The Mortgage Loan was secured

by real property located at 500 North Willowbrook Avenue S-1, Compton, CA 90220 (the

“Property”). Id. As of December 1, 2011, BoA transferred servicing of the Mortgage Loan to

Green Tree Servicing, LLC (“Green Tree”). In August of 2015, Green Tree merged with DT

Holdings LLC and Ditech Mortgage Corp. and was renamed Ditech Financial LLC (“Ditech”).


7
   Rule 12(b)(6) is incorporated herein by Rule 7012 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”).

                                                       3
19-10412-jlg       Doc 3596       Filed 08/05/21 Entered 08/05/21 13:58:32                     Main Document
                                              Pg 4 of 19



Id. Effective November 1, 2019, Ditech transferred the servicing of the Mortgage Loan to

Shellpoint Mortgage Servicing. Id.

The Chapter 11 Cases

        On February 11, 2019 (the “Petition Date”), Ditech Holding Corporation (f/k/a Walter

Investment Management Corp.) and certain of its affiliates (“Debtors”) filed petitions for relief

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in this Court.

The Debtors remained in possession of their business and assets as debtors and debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February 22,

2019, the Court entered an order fixing April 1, 2019 at 5:00 p.m. (prevailing Eastern Time) as

the deadline for each person or entity, not including governmental units (as defined in section

101(27) of the Bankruptcy Code) to file a proof of claim in the Debtors’ Chapter 11 Cases (the

“General Bar Date”).8 Thereafter, the Court extended the General Bar Date for consumer

borrowers, twice, and ultimately to June 3, 2019 at 5:00 p.m. (prevailing Eastern Time) (the

“Consumer Borrower Bar Date”).9

        On September 26, 2019, the Debtors confirmed their Third Amended Plan,10 and on

September 30, 2019, that plan became effective.11 The Consumer Claims Representative is a

fiduciary appointed under the Third Amended Plan who is responsible for the reconciliation and



8
    See Order Establishing Deadline for Filing Proofs of Claim and Approving the Form and Manner of Notice
Thereof [ECF No. 90].
9
    See Order Further Extending General Bar Date for Filing Proofs of Claim for Consumer Borrowers Nunc Pro
Tunc [ECF No. 496].
10
    See Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors [ECF No.
1326] (the “Third Amended Plan”); Order Confirming Third Amended Joint Chapter 11 Plan of Ditech Holding
Corporation and its Affiliated Debtors [ECF No. 1404].
11
    Notice of (I) Entry of Order Confirming Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation
and its Affiliated Debtors, (II) Occurrence of Effective Date, and (III) Final Deadline for Filing Administrative
Expense Claims [ECF No. 1449].

                                                        4
19-10412-jlg       Doc 3596        Filed 08/05/21 Entered 08/05/21 13:58:32                    Main Document
                                               Pg 5 of 19



resolution of Consumer Creditor Claims and distribution of funds to holders of Allowed

Consumer Creditor Claims in accordance with the Third Amended Plan. Id., Art. I, ¶ 1.41. Under

the plan, the Consumer Claims Representative has the exclusive authority to object to all

Consumer Creditor Claims. See id., Art. VII, § 7.1.

The Proof of Claim

         On October 7, 2019, approximately four months after the Consumer Bar Date expired,

the Claimant, acting pro se, filed the Claim. The Claimant alleges that he holds a $10 million

unsecured “Consumer Claim[]” against Ditech. See Claim at 2.12 He did not include further

explanation of the Claim or documents in support of the Claim.

         In his Response, the Claimant cites two grounds in support of the Claim. First, he

contends that Ditech injured him when it submitted an inaccurate credit report to DataVerify and

failed to cause DataVerify to correct the inaccurate report. Claimant explains that in August

2018, he contracted to purchase investment property in Indiana, and that he was seeking

financing to underwrite the purchase. He asserts that at some point in the process, the mortgage

underwriter discovered that Ditech reported to DataVerify that in 2016, a foreclosure proceeding

had been commenced against the Property. Response at 4. Claimant maintains (and apparently,

there is no dispute) that the DataVerify report is incorrect, that the Property was not, and had not

been the subject of a foreclosure action, and that Ditech was informed of the mistake,

acknowledged it, and failed to correct it. Id. at 1. He asserts that as a result of Ditech’s failure to

correct the inaccurate information posted on DataVerify, the deal for the investment property

was cancelled and he lost his $5,800 down payment on the investment property. Id. In the

Response, Claimant provides copies of correspondence that he had with Ditech and his realtor in



12
     References herein to pages of the Claim and Responses are cited to the particular PDF page of the document.

                                                         5
19-10412-jlg     Doc 3596     Filed 08/05/21 Entered 08/05/21 13:58:32              Main Document
                                          Pg 6 of 19



Indiana. See id. at 2-8. Second, the Claimant complains that Ditech charged him late fees of

$49.63 when his Mortgage Loan payments were not, in fact, late and that Ditech “harassed and

threatened [him] with phone calls all day and night long regarding these wrong overdue

charges.” Id. at 6. In support of these allegations, the Claimant has attached a text version of a

billing statement dated July 16, 2019, which shows a total amount due of $4,916.47. Id. at 8. The

statement provides that this amount was determined by adding “Total New Fees and Charges” of

$49.63 to his regular payment of principal, interest, escrow – which subtotaled $1,443.22. Id.

Also, on the same billing statement is an amount of $3,423.63 which is designated the “Past Due

Amount.” Id.

Claims Procedures Order

        On November 19, 2019, the Court entered the Claims Procedures Order. Under that

order, the Consumer Claims Representative is authorized to file Omnibus Objections seeking

reduction, reclassification, or disallowance of Claims on the grounds set forth in Bankruptcy

Rule 3007(d) and additional grounds set forth in the Claims Procedures Order. See Claims

Procedures Order ¶ 2(i)(a)-(h). A properly filed and served response to an Objection gives rise to

a “Contested Claim” that will be resolved at a Claim Hearing. Id. ¶ 3(iv). The Consumer Claims

Representative has the option of scheduling the Claim Hearing as either a “Merits Hearing” or a

“Sufficiency Hearing.” Id. ¶ 3(iv)(a),(b). A “Merits Hearing” is an evidentiary hearing on the

merits of a Contested Claim. A “Sufficiency Hearing” is a non-evidentiary hearing to address

whether the Contested Claim states a claim for relief against the Debtors. The legal standard of

review that will be applied by the Court at a Sufficiency Hearing is equivalent to the standard

applied by the Court upon a motion to dismiss for failure to state a claim upon which relief can

be granted. Id. ¶ 3(iv)(a).



                                                  6
19-10412-jlg     Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32              Main Document
                                           Pg 7 of 19



The Objection

       In the Objection, the Consumer Claims Representative contends that the Court should

disallow and expunge the Claim because it was not timely filed, and because it fails to state a

cognizable claim against Ditech. See Objection ¶ 10; Reply ¶¶ 13-25. The Court considers those

matters below.

                                   Applicable Legal Standards

       Under section 502(a) of the Bankruptcy Code, “a claim ... proof of which is filed under

section 501 of this title, is deemed allowed, unless a party in interest ... objects.” 11 U.S.C. §

502(a). The filing of a proof of claim constitutes “prima facie evidence of the validity and

amount of a claim.” Fed. R. Bank. P. 3001(f). If an objection refuting at least one of the claim’s

essential allegations is asserted, the claimant has the burden to demonstrate the validity of the

claim. See, e.g., Rozier v. Rescap Borrower Claims Tr. (In re Residential Capital, LLC), 15 Civ.

3248(KPF), 2016 WL 796860, at *9 (S.D.N.Y. Feb. 22, 2016); Hasson v. Motors Liquidation

Co. (In re Motors Liquidation Co.), No. 09-50026, 2012 WL 1886755, at *3 (S.D.N.Y. May 12,

2012); In re Oneida Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y. 2009), aff’d sub nom. Peter J.

Solomon Co., L.P. v. Oneida, Ltd., No. 09-cv-2229, 2010 WL 234827 (S.D.N.Y. Jan. 22, 2010).

Section 502(b) sets forth the grounds for disallowing a properly filed proof of claim. See 11

U.S.C. § 502(b); see also Travelers Cas. and Sur. Co. of Am. v. Pacific Gas and Elec. Co., 549

U.S. 443, 449 (2007) (“But even where a party in interest objects [to a claim], the court ‘shall

allow’ the claim ‘except to the extent that’ the claim implicates any of the nine exceptions

enumerated in § 502(b)”).

       In filing the Objection to the Claim, the Consumer Claims Representative initiated a

contested matter. See Fed. R. Bankr. P. 3007 advisory committee’s note (“[t]he contested matter

initiated by an objection to a claim is governed by Rule 9014. . .”). See also In re Tender Loving
                                                  7
19-10412-jlg       Doc 3596        Filed 08/05/21 Entered 08/05/21 13:58:32           Main Document
                                               Pg 8 of 19



Care Health Servs., Inc., 562 F.3d 158, 162 (2d Cir. 2009) (stating that “when a debtor files an

objection to a claim, the objection has initiated a contested matter”). Bankruptcy Rule 9014

governs contested matters. The rule does not explicitly provide for the application of Bankruptcy

Rule 7012. However, Bankruptcy Rule 9014 provides that a bankruptcy court “may at any stage

in a particular matter direct that one or more of the other Rules in Part VII shall apply.” Fed. R.

Bankr. P. 9014. The Court did so here. Under the Claims Procedures Order, the legal standard of

review the Court applies at a Sufficiency Hearing is equivalent to the standard applied by the

Court under Rule 12(b)(6) on a motion to dismiss for failure to state a claim upon which relief

could be granted. See Claims Procedure Order ¶ 3(iv)(a). See also In re 20/20 Sport, Inc., 200

B.R. 972, 978 (Bankr. S.D.N.Y. 1996) (“In bankruptcy cases, courts have traditionally

analogized a creditor’s claim to a civil complaint [and] a trustee’s objection to an answer. . . ”).

         In applying Rule 12(b)(6) to the Claim, the Court assesses the sufficiency of the facts

alleged in support of the Claim in light of the pleading requirements under Rule 8(a) of the

Federal Rules of Civil Procedure.13 Rule 8(a)(2) states that a claim for relief must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief[.]” Fed. R.

Civ. P. 8(a)(2). To meet that standard, the Claim “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (“Iqbal”) (citations omitted); accord Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007) (“Twombly”). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678; accord Twombly, 550 U.S. at 570. To satisfy Rule

12(b)(6), the “pleadings must create the possibility of a right to relief that is more than



13
     Rule 8 is incorporated herein pursuant to Bankruptcy Rule 7008.

                                                        8
19-10412-jlg     Doc 3596       Filed 08/05/21 Entered 08/05/21 13:58:32             Main Document
                                            Pg 9 of 19



speculative.” Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 183 (2d Cir. 2008)

(citation omitted). In considering whether that standard is met for a particular claim, the court

must assume the truth of all material facts alleged in support of the claim and draw all reasonable

inferences in the claimant’s favor. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98

(2d Cir. 2007). However, the court “need not accord ‘legal conclusions, deductions or opinions

that are couched as factual allegations . . . a presumption of truthfulness.’” Hunt v. Enzo

Biochem, Inc., 530 F.Supp.2d 580, 591 (S.D.N.Y. 2008) (quoting In re NYSE Specialists Sec.

Litig., 503 F.3d 89, 95 (2d Cir. 2007)). In short, “[i]n ruling on a motion pursuant to Fed. R. Civ.

P. 12(b)(6), the duty of a court is merely to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in support thereof.” DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (citation and internal quotation marks omitted).

Where, as here, the Claimant is proceeding pro se, the Court will liberally construe the Claim,

although the Claim must nonetheless be supported by specific and detailed factual allegations

that provide a fair understanding for the basis of the claim and the legal grounds for recovery

against a debtor. Kimber v. GMAC Mortgage, LLC (In re Residential Capital, LLC), 489 B.R.

489, 494 (Bankr. S.D.N.Y. 2013) (citing Iwachiw v. New York City Bd. of Elections, 126 Fed.

Appx. 27, 29 (2d Cir. 2005)).

                                             Discussion

Whether the Claim is Time Barred

        As noted, pursuant to Bankruptcy Rule 3002, the Debtors fixed the Consumer Borrower

Bar Date as June 3, 2019. The Claimant filed the Claim on October 7, 2019. Accordingly, it is

not timely filed. The Consumer Claims Representative argues that the Court should expunge the

Claim on that basis alone. Claimant does not deny that he filed the Claim after the bar date



                                                  9
19-10412-jlg    Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32             Main Document
                                          Pg 10 of 19



expired. However, he argues that the bar date is not binding on him because he did not receive

actual notice of it. See Response at 1.

       Bar dates are “critically important to the administration of a successful chapter 11

case.” In re Musicland Holding Corp., 356 B.R. 603, 607 (Bankr.S.D.N.Y.2006). They are not

designed merely as a “a procedural gauntlet” but rather serve “as an integral part of the

reorganization process” and the efficient administration of bankruptcy cases. In re Hooker

Invest., Inc., 937 F.2d 833, 840 (2d Cir.1991). Rule 9006(b)(1) governs the permissibility of

filing a late claim in a chapter 11 case. See Pioneer Inv. Servc. Co. v. Brunswick Associated Ltd.

P’ship, 507 U.S. 380, 389 (1993) (“The ‘excusable neglect’ standard of Rule 9006(b)(1) governs

late filings of proofs of claim in Chapter 11 cases but not in Chapter 7 cases.”); see also Midland

Cogeneration Venture Ltd. P’ship v. Enron Corp. (In re Enron Corp.), 419 F.3d 115, 121 (2d

Cir. 2005) (“Rule 9006 governs the admission of proofs of claim filed after a court-ordered bar

date.”) (citing Pioneer, 507 U.S. at 382). Under that rule, the court has discretion to extend the

bar date to late filed claims “where the failure to act was the result of excusable neglect.” Fed.

R. Bankr. P. 9006(b)(1). In Pioneer, the Supreme Court construed the phrase “excusable neglect”

as it is used in Bankruptcy Rule 9006(b)(1) and concerned the filing of late claims. It found that

the determination is an equitable one that takes account of all of the surrounding circumstances:

       These include. . . the danger of prejudice to the debtor, the length of the delay and
       its potential impact on judicial proceedings, the reason for the delay, including
       whether it was within the reasonable control of the movant, and whether the
       movant acted in good faith.

Pioneer, 507 U.S. at 395. The burden of proof rests with the party asserting excusable neglect. In

re Enron Corp, 419 F.3d at 121.




                                                 10
19-10412-jlg     Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32               Main Document
                                           Pg 11 of 19



        Creditors are entitled to receive notice of the bar date. The nature of the notice depends

on whether the creditor is known or unknown. A known creditor is one whose identity is either

known or “reasonably ascertainable by the debtor.” Tulsa Prof’l Collection Serv., Inc. v.

Pope, 485 U.S. 478, 490 (1988). An unknown creditor is one whose “interests are either

conjectural or future or, although they could be discovered upon investigation, do not in due

course of business come to knowledge [of the debtor].” Mullane v. Central Hanover Bank &

Trust Co., 339 U.S. 306, 317 (1950). Before considering application of the Pioneer standards to

the Objection, the Court considers whether the Ditech provided Claimant with adequate notice of

the Consumer Borrower Bar Date.

        Ditech bears the burden of demonstrating that the Claimant received adequate notice of

the bar date. In re Massa, 187 F.3d 292, 296 (2d Cir. 1999). Known creditors are entitled to

actual notice of the bar date, and unknown creditors are generally entitled to notice by

publication. See DePippo v. Kmart Corp., 335 B.R. 290, 295–96 (S.D.N.Y. 2005) (“While actual

notice is required if the creditor is a ‘known’ creditor, constructive notice is sufficient where a

creditor is ‘unknown.’”); In re BGI, Inc., 476 B.R. 812, 820 (Bankr. S.D.N.Y. 2013) (“For

unknown creditors, constructive notice, such as notice by publication, will suffice.”) As of the

Petition Date, there was no pending action between Claimant and Ditech and Claimant was not

scheduled as a creditor on Ditech’s schedules. See Schedules of Assets and Liabilities [ECF No.

300]. See Reply ¶ 23. Claimant was an unknown creditor of Ditech and was entitled to receive

constructive notice of the Consumer Borrower Bar Date. See In re Chemtura Corp., No. 09-

11233 (JLG), 2016 WL 11651714, at *12 (Bankr. S.D.N.Y. Nov. 23, 2016) (holding that a

“‘known’ creditor is one whose identity is either known or ‘reasonably ascertainable by the

debtor . . . a creditor’s identity is ‘reasonably ascertainable’ if that creditor can be identified

through ‘reasonably diligent efforts . . . Reasonably diligent efforts does not require
                                                   11
19-10412-jlg      Doc 3596       Filed 08/05/21 Entered 08/05/21 13:58:32                  Main Document
                                             Pg 12 of 19



impracticable and extended searches . . . [a] debtor need only focus the search on its own books

and records”) (internal citations and quotations omitted); In re Drexel Burnham Lambert Grp.

Inc., 151 B.R. 678, 680-81 (Bankr. S.D.N.Y.), aff’d, 157 B.R. 532 (S.D.N.Y. 1993) (noting that

“[f]or obvious reasons, debtors need not provide actual notice to unknown creditors. It is widely

held that unknown creditors are entitled to no more than constructive notice (i.e., notice by

publication) of the bar date”).

        Pursuant to the Court’s order, Ditech published Notice of the Consumer Borrower Bar

Date as well as the procedures for filing claims herein in national editions of the New York Times

and USA Today.14 The Court found that such publication “shall be deemed good, adequate and

sufficient publication notice of the Bar Dates and the Procedures for filing proofs of claim in

these Chapter 11 Cases.”15 That notice satisfies due process requirements for unknown creditors

like the Claimant. See In re Motors Liquidation Co., 576 B.R. 761, 778 (Bankr. S.D.N.Y.

2017), aff'd, 599 B.R. 706 (S.D.N.Y. 2019) (unknown creditor was provided with constructive

notice of the claims bar date through publication in global, national, and local newspapers); In re

XO Commc’n, Inc., 301 B.R. 782, 795 (Bankr. S.D.N.Y. 2003) (finding that “Teligent was an

‘unknown’ creditor at the time the Debtor filed its Schedules and, therefore, Teligent’s due

process rights were satisfied with publication notice in The Wall Street Journal.”); In re Best

Prod. Co., Inc., 140 B.R. 353, 358 (Bankr. S.D.N.Y. 1992) (holding that “publication of

the Bar Date notice was reasonably calculated to apprise unknown creditors of the necessity to

file proofs of claim before the October 31 deadline. . .”).




14
    See Order Establishing Deadline for Filing Proofs of Claim and Approving the Form and Manner of Notice
Thereof [ECF No. 90]; Affidavit of Publication (of Bar Date) [ECF No. 3387].
15
   Order Establishing Deadline for Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof
[ECF No. 90] ¶ 12.
                                                      12
19-10412-jlg    Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32             Main Document
                                          Pg 13 of 19



       The Claimant bears the burden of demonstrating his excusable neglect in failing to timely

file the Claim. In re Enron Corp., 419 F.3d at 121 (“The burden of proving excusable neglect

lies with the late-claimant.”) (quoting Jones v. Chemetron Corp., 212 F.3d 199, 205 (3d Cir.

2000)). Courts look to the factors set forth in Pioneer to determine whether excusable neglect is

pled. They do not assign equal weigh to each factor. Typically, “the length of the delay, the

danger of prejudice, and the movant’s good faith ‘usually weigh in favor of the party seeking the

extension.’” Id. at 122 (quoting Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d Cir.

2003), cert. denied, 540 U.S. 1105 (2004)). The reason for the delay may be the most important

factor. “While prejudice, length of delay, and good faith might have more relevance in a close[d]

case, the reason-for-delay factor will always be critical to the inquiry.” Silivanch, 333 F.3d at

366 n.7 (quoting Graphic Commc’ns Int’l Union v. Quebecor Printing Providence, Inc., 270

F.3d 1, 5–6 (1st Cir. 2001) (alterations in original)). Here, the nearly four month delay in filing

the $10 million Claim is both significant and prejudicial to the Debtors and Consumer Claims

Representative. Claimant has made no effort to explain why he did not timely file the Claim or to

address any of the Pioneer factors. He has failed to demonstrate excusable neglect in the

untimely filing of the Claim. Accordingly, the Court disallows and expunges the late-filed Claim.

See In re DDi Corp., 304 B.R. 626, 630 (Bankr. S.D.N.Y. 2004) (granting debtor’s motion to

expunge the class Claim as untimely late); In re Alexander’s Inc., 176 B.R. 715, 723 (Bankr.

 S.D.N.Y. 1995) (granting debtor’s motion to expunge a claim filed one year after the bar date

and holding that the delay in filing did not result from “excusable neglect.”); In re New York

Seven-Up Bottling Co., Inc., 153 B.R. 21, 24 (Bankr. S.D.N.Y. 1993) (granting debtor’s motion

to expunge the claims of Great Waters and Poland Spring as untimely).




                                                 13
19-10412-jlg    Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32             Main Document
                                          Pg 14 of 19



Whether The Claim Asserts A
Claim For Relief Against Ditech

       Claimant argues that he is entitled to recover damages from Ditech because: (i) Ditech

reported incorrect data to DataVerify and later failed to correct that information; and (ii) Ditech

assessed improper fees to his account. Assuming, arguendo, that Claimant could demonstrate

grounds excusing his failure to timely file the Claim, the Court finds that it nonetheless will

expunge the Claim because it fails to state a claim for relief against Ditech. The Court considers

those matters below.

       Claimant asserts that he was deprived of the opportunity to purchase investment property

in Indiana when Ditech reported incorrect information to DataVerify which caused the sale of the

Indiana property to be terminated prior to closing and resulted in the loss of his down payment.

Response at 1. Specifically, in 2016 Ditech reported to DataVerify that foreclosure on his

Property was commenced. Id. Claimant asserts that upon learning of this mistake on his credit

report, he immediately contacted Ditech who he claims admitted that the foreclosure report was

incorrect. Id. at 1-3. He maintains that after sending several letters and emails to Ditech in which

he reported the problem, Ditech refused to correct the error by taking the information off of

DataVerify. Id. Claimant states that as a result of Ditech’s failure to remove or correct this

information, the contract to purchase his second home was cancelled at the last minute and he

lost his down payment of $5,800.

       The Consumer Claims Representative reads those allegations in support of the Claim and

the arguments in the Response as purporting to assert claims against Ditech under the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et. seq. (“FCRA”). The Claimant does not object to that

characterization of the Claim. The Court will consider whether the Claim states grounds for

relief under FCRA.


                                                 14
19-10412-jlg    Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32                 Main Document
                                          Pg 15 of 19



       FCRA is a “comprehensive statutory scheme designed to regulate the consumer reporting

industry.” Ross v. FDIC, 625 F. 3d 808, 812 (4th Cir. 2010). It governs the accuracy of credit

reporting information on customers. See 15 U.S.C. § 1681, et. seq. Section 1681s-2 of FCRA

imposes duties on furnishers of information, like Ditech, to consumer reporting agencies

(“CRA”), like DataVerify. Section 1681s-2(a) addresses a furnisher’s responsibilities under

FCRA to provide accurate information to a CRA, and section 1681s-2(b) sets forth an

information furnisher’s duties in the face of a dispute regarding the completeness or accuracy of

a consumer’s credit report. See § 1681s-2; see also Sprague v. Salisbury Bank and Trust

Company, 969 F.3d 95, 98-99 (2d Cir. 2020) (discussing application of sections 1681s-2(a) &

(b).

       Under section 1681s-2(a), information furnishers must refrain from knowingly reporting

inaccurate information, see § 1681s–2(a)(1), and must correct any information they later discover

to be inaccurate. See § 1681s–2(a)(2). Under FCRA, consumers have the right to dispute any

information reported to a credit reporting agency. See § 1681g(c)(1)(B)(iii). Moreover, in

appropriate circumstances, a consumer may bring a civil cause of action against any person who

willfully or negligently fails to comply with any requirement imposed under the FCRA and, as

appropriate, recover actual or statutory damages, punitive damages, costs, and attorney’s

fees. See § 1681n (civil liability for willful noncompliance); § 1681o (civil liability for negligent

noncompliance). However, section 1681s-2(d) specifically limits enforcement of section 1681s-

2(a) exclusively to federal agencies and officials and select state officials. See § 1681s-2(d).

Accordingly, “the FCRA does not provide a private cause of action for violations of Section

1681s-2(a).” Sprague v. Salisbury Bank and Trust Co., 969 F.3d at 99 (citing § 1682s-2(d)).

Accord Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151 (2d Cir. 2012) (“[T]he statute

plainly restricts enforcement of [§ 1681s-2(a)] to federal and state authorities.”).
                                                 15
19-10412-jlg      Doc 3596         Filed 08/05/21 Entered 08/05/21 13:58:32                        Main Document
                                               Pg 16 of 19



        Section 1681s-2(b) mandates that an information furnisher take certain steps after being

notified that there is a dispute regarding the accuracy or completeness of a consumer creditor

report.16 The statute is clear that such notice must come from a CRA, not the consumer. See §

1681i(a)(2) (providing that once a “consumer reporting agency receives notice of a dispute from

any consumer. . . the agency shall provide notification of the dispute to any person who provided

any item of information in dispute”); see also Sprague v. Salisbury Bank and Trust Co., 969 F.3d

at 99 (“The statute is clear that the notice triggering these duties [under section 1681s-2(b)] must

come from a CRA, not the consumer.”); SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355,

358 (3d Cir. 2011) (“Notice under § 1681i(a)(2) must be given by a credit reporting agency, and

cannot come directly from the consumer.”); Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1154 (9th Cir. 2009) (“[Section 1681s–2(b)] obligations are triggered upon notice of




16
   Upon receipt of notice of a dispute regarding the completeness or accuracy of any information provided to a
CRA, section 1681s-2(b) calls for the information furnisher to:

        (A) conduct an investigation with respect to the disputed information;

        (B) review all relevant information provided by the consumer reporting agency pursuant to section
        1681i(a)(2) of this title;
        (C) report the results of the investigation to the consumer reporting agency;

        (D) if the investigation finds that the information is incomplete or inaccurate, report those results
        to all other consumer reporting agencies to which the person furnished the information and that
        compile and maintain files on consumers on a nationwide basis; and

        (E) if an item of information disputed by a consumer is found to be inaccurate or incomplete or
        cannot be verified after any reinvestigation under paragraph (1), for purposes of reporting to a
        consumer reporting agency only, as appropriate, based on the results of the reinvestigation
        promptly--

                 (i) modify that item of information;

                 (ii) delete that item of information; or

                 (iii) permanently block the reporting of that item of information.

15 U.S.C. § 1681s-2(b).
                                                            16
19-10412-jlg     Doc 3596      Filed 08/05/21 Entered 08/05/21 13:58:32              Main Document
                                           Pg 17 of 19



dispute—that is, when a person who furnished information to a CRA receives notice from the

CRA that the consumer disputes the information.” (internal quotation marks omitted)).

        Claimant asserts that Ditech furnished inaccurate information to DataVerify and refused

to correct the information when he notified Ditech of the error. See Response at 1. He maintains

that “[he] sent letters and emails to Ditech pleading with them to resolve this situation. They

refused.” Id. But Claimant has not alleged that he informed the CRA (DataVerify) of the error

and requested that they remove the inaccurate information from his record, or that DataVerify

communicated that dispute to Ditech, and that Ditech then failed to conduct a reasonable

investigation in response to the notification by DataVerify. Because a dispute filed directly with

a furnisher does not trigger an affirmative duty to investigate the issues, Claimant fails to assert a

claim at law against Ditech under section 1681s-2(b). See Sprague v. Salisbury Bank & Tr. Co.,

969 F.3d 95, 99 (2d Cir. 2020) (“Appellants do not even allege that they notified a CRA of the

discrepancy. The Amended Complaint alleges only that, after receiving the Report, Sprague

directly notified Salisbury of the Report’s inaccuracy . . . This alone is insufficient to state a

claim under Section 1681s-2(b).”); Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154

(9th Cir. 2009) (“[N]otice of a dispute received directly from the consumer does not trigger

furnishers’ duties under [§ 1681s-2(b)].”); Elmore v. N. Fork Bancorporation, Inc., 325 F. Supp.

2d 336, 340 (S.D.N.Y. 2004) (noting that the terms of the statute are quite clear. “Even assuming

the existence of a private right of action for violation of Section 1681s–2(b), that right of action

exists only for violations post-dating the furnisher’s receipt of a report from the credit reporting

agency.”). Moreover, Claimant cannot state a claim for relief against Ditech under § 1681s-2(a)

because, as noted, there is no private right of action under § 1681s-2(a). See, e.g., Howard v.

Mun. Credit Union, No. 05 Civ. 7488(LAK), 2008 WL 782760, at * 7 (S.D.N.Y. Mar. 25, 2008)



                                                  17
19-10412-jlg     Doc 3596     Filed 08/05/21 Entered 08/05/21 13:58:32             Main Document
                                          Pg 18 of 19



(granting Rule 12(b)(6) motion to dismiss claim for relief under section 1681s-2(a) on grounds

that provision does not provide a private right of action.)

        As noted, Claimant also complains that Ditech erroneously assessed late fees against him.

See Response at 1. He also claims that Ditech harassed and threatened him with phone calls all

day and night to collect on the loan. In support of these allegations, he provides email text

versions of his mortgage statements for July which notes a past due amount of $3,423.62, late

fees of $49.63 and a regular monthly payment of $1,443.22. Id. at 8. The Consumer

Representative reads those allegations as purporting to assert a breach of contract claim against

Ditech. Claimant does not object to that assessment of the Claim. To state a claim for breach of

contract under California law, Claimant must plead the elements of : “(1) the contract, (2)

plaintiff’s performance of the contract or excuse for nonperformance, (3) defendant’s breach, and

(4) resulting damages to the plaintiff.” Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1367

(2010), quoting Careau & Co. v. Security Pacific Business Credit, Inc., 222 Cal. App. 3d 1371,

1388 (1990). Claimant has not plead any facts to allege: (i) the existence of a specific contract

between himself and Ditech; (ii) his own performance under the contract or excuse for

performance under the contract; (iii) a breach of the contract by Ditech; and (iv) any resulting

damage to him by Ditech. Claimant fails to assert a claim at law for breach of contract against

Ditech. See Lee v. Impac Funding Corp., No. CV119222PSGAJWX, 2012 WL 13012390, at *3

(C.D. Cal. July 19, 2012) (granting the motion to dismiss the cause of action for breach of

contract because plaintiff failed to plead the elements of the claim); Prince-Weithorn v. GMAC

Mortg., LLC, No. CV 11-00816 SJO PLAX, 2011 WL 11651984, at *4 (C.D. Cal. May 5, 2011)

(finding that Plaintiffs breach of contract claim fails as a matter of law because there was no

private right to action).



                                                 18
19-10412-jlg     Doc 3596       Filed 08/05/21 Entered 08/05/21 13:58:32         Main Document
                                            Pg 19 of 19



         Accordingly, the Court disallows and expunges the Claim for the additional reason that it

fails to state a claim for relief against Ditech.

                                              Conclusion

         Based on the foregoing, the Court sustains the Objection and disallows and expunges the

Claim.

IT IS SO ORDERED.

Dated: New York, New York
       August 4, 2021

                                                             /s/James L. Garrity, Jr.
                                                             Hon. James L. Garrity, Jr.
                                                             U.S. Bankruptcy Judge




                                                    19
